OoNNOR, J.,
after stating the facts. We think that the exception to his Honor’s ruling in submitting the second issue in regard to the draft of $574.48 should be sustained. The question raised by the interplea on the part of tbe bank is *635correctly stated in tbe fifth issue, towsdt: “Was tbe cotton attached by the plaintiff the property of the Merchants National Bank at the time of levying the attachment?” Its ownership of the draft for $514.48 was entirely immaterial, and the submission of an issue in regard to it was calculated to prejudice the interpleader. His Honor, so far as the record shows, gave the jury no instruction in regard to the law by which they were to be guided in responding to this issue. The interpleader bank requested his Honor to charge the jtuy that if they believed the evidence to- answer the first issue “Yes.” We think that this instruction should have been given. It is true, as said by his Honor, that the burden of establishing its title to the cotton was upon the interpleader. Wallace v. Robeson, 100 N. C., 206. When, however, it introduced the draft with the bill of lading attached, and showed by the evidence of the cashier that it was in the possession of the bank, with an unrestricted endorsement, the presumption arose that it was a purchaser for value without notice of any defences or equities of the drawee or consignee. Pugh v. Grant, 86 N. C., 39; Bank v. Burgwyn, 108 N. C., 62, 23 Am. St. Rep., 49. There was no suggestion of any fraud in the inception or the endorsement of the draft. The draft was endorsed to the bank, and the proceeds, less the discount, passed to the credit of the defendants. There was no agreement that the amount was to be charged bade if the draft was not paid. “Further than to require their endorsement, nothing was said.”
As we understand the evidence, the bank advanced to the defendants $691.99 with which to pay for this identical cotton, paying Metzger Bros.’ draft, with bill of lading attached for that amount. As a part of the transaction the same bill of lading accompanying this draft was attached to the draft for $836.26, drawn by the defendants to their own order and endorsed to the interpleader bank. In other words, the *636defendants owed the bank $697.99, money advanced to pay for the cotton, and the proceeds of the draft in controversy were credited to them in discharge thereof, leaving' a balance of $132.10 to the credit of the defendants, which was after-wards drawn out. This is the real transaction, stripped of the mysteries of book-keeping, which are always open to explanation. Why, then, was the bank not the owner of the draft and the cotton upon account of which it was drawn, at least to the amount advanced therefor ?
It is well settled that when the vendor of goods ships, them, taking from the carrier a bill of lading to deliver to his own order, and thereupon draws a draft payable to his own order upon the vendee, attaching the bill of lading, and endorses to a third party such draft for value, the title to the goods vests in the endorsee at least to the extent of the amount advanced. Daniel on Neg. Instruments, sec. 1734 (a). The law is thus stated and cited with approval by Mr. Daniel: “When the vendor of goods consigns them to the purchaser, taking a bill of lading from the carrier and intending to resume the right of control over them, at the same time draws upon the purchaser for the price and delivers the bill of exchange with the bill of lading attached to an endorsee for a. valuable consideration, the consignee, upon receipt of the goods, takes them subject to the rights of the holder of the bill of lading to demand payment of the bill of exchange, and cannot retain the price of the goods on account of a debt due to him from the consignor.” Emery v. Irving Bank, 25 Ohio St., 360, 18 Am. Rep., 299; Bows v. Ex. Bank, 91 U. S., 618. This Court in Finch v. Gregg, 126 N. C., 176, 49 L. R. A., 679, recognized this almost elementary principle, carrying it to- its fullest extent. It appeared that Gregg had shipped to certain persons a lot of corn and drew a draft on them with the bill of lading attached. The bill of exchange was endorsed to “The Seymour Darme Company.” Clark, J., said: “When *637the bill of lading, payable to order of shipper, was assigned by him for value (i. e., cashing the draft upon purchaser, attached), to the Seymour Danne Company, the latter became the owners of the corn as against all the world, except the shippers as to whom the assignment was a security for the amount of the draft.” In that case a, second lot of com was shipped by Gregg to other persons and a draft with bill of lading drawn and endorsed to the same parties. When this second lot of corn reached its destination the parties to whom the first corn was shipped attached it as the property of Gregg, on account of a, claim for damages sustained in the purchase of the first lot. The Seymour Danne Company came in and made themselves party defendant, and, upon showing themselves to be the purchasers of the draft, this Court held that while the corn attached was thereby the property of the Seymour Danne Company, the action should be dismissed as to Gregg, but permitted a recovery against the endorsees upon the principle that by the endorsement of the first draft with the bill of lading attached they became the real vendors and were liable for damages sustained by reason of a defect in quality of the first car load of corn. The Court said: “It is true the action was originally against Gregg alone, which could not be sustained, as no jurisdiction as to him was obtained by attaching the two car loads of grain, which by the assignment of the bills of lading had become the property of the Seymour Danne Company.” In this case the bank only interpleads and does not make itself a party to the action.
The plaintiff relies upon the case of Packing Co. v. Davis, 118 N. C., 548. There the question arose between the owner of a draft, which had gone to protest, and the receiver of an insolvent bank. The facts were found by the Court, showing a course of dealing between the bank and its customers, and the Court said: “In the present case it is found *638that the tacit agreement between the parties, from their course of dealings, was that though the amount was, credited to the depositor and he could draw against it, yet if the paper so •deposited was not paid on presentation, the amount thereof was to be charged up to the depositor’s account or taken off his next deposit ticket. This stamps the transaction as being unmistakably a bailment for collection. As nothing had passed, the fact that the bank had simply given the depositor credit •on its books would not make the bank a purchaser for value.” The plaintiff had never drawn the amount of the draft, but had at the time of the failure of the bank a large balance to its credit. The Court, Ciarle, J., in concluding the opinion, citing In re State Bank (Minn.), 45 Am. St. Rep., 454, .says: “Of course in all such eases the banker, like a factor, has a lien for advances made on the faith of the paper, and •consequently the claim of the creditor may be modified by the state of his account.”
In Bank v. McNair, 114 N. C., 335, it appeared that the •defendants executed their note to* the First National Bank of Wilmington for $5,000, and that this note before maturity, with others amounting to $17,000, was discounted by the plaintiff bank and the proceeds credited to the Wilmington Bank. About one-half of the proceeds of the lot of notes was paid out upon checks of the Wilmington Bank. The Wilmington Bank failed, the defendants having to' their credit at said bank something over $4,100. This Cburt held that this transaction constituted the plaintiff bank a purchaser for value, saying: “It is true, if nothing had passed and the plaintiff had simply given the payee credit on its books, this would not have made the plaintiff a purchaser for value.”
In Cotton Mills v. Weil, 129 N. C., 452, the facts as stated by Clark, J., are: “When tire shipment of fifty bales was made, Weil Bros, drew on the consignee, the plaintiff, the *639bill of lading attached to the draft, for the value of the cotton in favor of the bank. The bank did not cash the draft, nor did it accept the same in settlement of Weil Bros.’ indebtedness or any part thereof, but simply credited them with the amount of the draft, with the right on the part of the bank to charge it back to Weil Bros, in case the draft was returned not collected, and the bank sent the draft with the bill of lading attached to its representative in Baltimore, with “Collection” stamped on its face. When payment was refused by the drawee and the draft returned, it was charged hack against Weil Bros. No money was passed, nor did Weil Bros, draw against the amount credited, nor could the bank officers remember whether they returned the draft and bill of lading to Weil Bros, after it was returned to' them. The bank intervened upon the request of Weil Bros, and for their benefit.” The Court correctly held that the bank did not become the owner of the draft or cotton. In Boykin v. Bank, 118 N. C., 566, the endorsement was “For Collection.”
The facts in these cases distinguish them from this record. We cannot see how the fact that the defendants endorsed the bill of exchange prevented the bank being a purchaser for value. This was no more than additional security for its payment and in no manner affected the title to the cotton. Nor can we see how the testimony of S'. A. Ashe that the endorsement “had been changed by making it a special endorsement” could affect the question involved in the issue. A blank endorsement may at any time be filled in to show who is the true owner of the bill. Daniel on Negotiable Instruments, sec. 694. The holder of a bill or note, endorsed in blank, may write over the endorsement any contract not inconsistent with the undertaking, of the parties or the original contract. * * * In manner he may write over the blank endorsement in full to himself or any other person. 4 Am. & Eng. Enc., 268, where the authorities are collected. We do *640not find any evidence tending to show that tbe draft was received for collection.
New trial.
Glare, O. J., did not sit on the hearing’ of this ease.